--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT


This Amendment (this “Amendment”) is made as of July 29, 2019, by and between
International Money Express, Inc., a Delaware corporation (the “Company”) and
SPC Intermex, LP, a Delaware limited partnership (the “SPC”), and constitutes an
amendment to that certain Registration Rights Agreement, dated as of July 26,
2018 (the “Existing Registration Rights Agreement”), among the Company, SPC and
the other investors signatories thereto.  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Existing Registration Rights Agreement.


WHEREAS, Section 4.4 of the Existing Registration Rights Agreement provides that
the Company and the Holders holding a majority of the Registrable Securities
then held by all Holders may amend, subject to certain conditions provided
therein, the Existing Registration Rights Agreement;


WHEREAS, SPC currently holds a majority of the Registrable Securities held by
all Holders under the Existing Registration Rights Agreement;


WHEREAS, the parties to this Amendment desire to amend the Existing Registration
Rights Agreement to provide that a Shelf Registration Statement requested by the
SPC Investors may cover all or any portion of the Registrable Securities, as
determined by the SPC Investors; and


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Existing Registration Rights Agreement as set forth
herein.


1.          Amendment of Section 2.1 of the Existing Registration Rights
Agreement.  Section 2.1 of the Existing Registration Rights Agreement is hereby
amended by deleting the first clause of the first sentence of Section 2.1(e) in
its entirety and by inserting, in lieu thereof, the following:
 
“As promptly as reasonably practicable following the Closing of the Merger and
upon request from the SPC Investors, the Company shall (x) prepare and file with
(or confidentially submit to) the SEC one or more  shelf registration statements
under Rule 415 of the Securities Act (each such registration statement, the
“Shelf Registration Statement”) that covers all or any portion (such portion to
be determined by the SPC Investors) of the Registrable Securities then held by
the Holders for an offering to be made on a delayed or continuous basis pursuant
to Rule 415 under the Securities Act or any successor rule thereto in accordance
with the methods of distribution elected by the SPC Investors and set forth in
the Shelf Registration Statement as permitted by this Agreement, and if less
than all of the Registrable Securities are to be included in such Shelf
Registration Statement, the amount of Registrable Securities shall be allocated
on a pro rata basis among all Holders, based on the number of Registrable
Securities then owned by each such Holder;”



--------------------------------------------------------------------------------

2.           Miscellaneous Provisions.


2.1          Severability.  This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Amendment a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.


2.2          Applicable Law.  The validity, interpretation and performance of
this Amendment shall be governed in all respects by the laws of the State of
Delaware and without giving effect to conflicts of law principles that would
result in the application of the substantive laws of another jurisdiction.  The
parties hereby agree that any action, proceeding or claim against it arising out
of or relating in any way to this Amendment shall be brought and enforced in the
United States District Court for the District of Delaware or any Delaware state
court located in Wilmington, Delaware, and irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive.  Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum


2.3          Counterparts. This Amendment may be executed in any number of
counterparts, and by facsimile or portable document format (pdf) transmission,
and each of such counterparts shall for all purposes be deemed to be an original
and all such counterparts shall together constitute but one and the same
instrument.


2.4          Effect of Headings.  The Section headings herein are for
convenience only and are not part of this Amendment and shall not affect the
interpretation thereof.


2.5          Entire Agreement. The Existing Registration Rights Agreement, as
modified by this Amendment, constitutes the entire understanding of the parties
and supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated. In
the event of any conflict between the terms or provisions of this Amendment and
the Existing Registration Rights Agreement, then this Amendment shall prevail in
all respects.


[Signatures on Next Page]


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.



 
INTERNATIONAL MONEY EXPRESS, INC.
 
   
By:

/s/ Tony Lauro II

 
Name:
Tony Lauro II
 
Title:
Chief Financial Officer




 
SPC INTERMEX, LP
       
By:
SPC Intermex GP, LLC, its general partner
       
By:
Stella Point Capital, LLC, its managing member




 
By:

/s/ Adam Godfrey

 
Name:
Adam Godfrey
 
Title:
Authorized Signatory






By:

/s/ Justin Wender

 
Name:
Justin Wender
 
Title:
Authorized Signatory
     



[Signature Page to Amendment No. 1 to Registration Rights Agreement]




3

--------------------------------------------------------------------------------